** Summary ** PROBATIONARY ACCREDITATION OF SCHOOL DISTRICT Pursuant to 70 O.S. 3-104 [70-3-104](10) (1972), a school district may be accredited probationally for a period of one year, if, in the preceding year, said school district maintained an average daily attendance of at least thirty-eight students and served a transportation area of 110 square miles or more.  The Attorney General has considered your opinion request wherein you ask the following question: "Shall a school district be accredited probationally for one year if, in the preceding year, they maintained an average daily attendance of thirty-eight for grades nine through twelve and had 110 square miles in their transportation area; or, must the combination of average daily attendance and allowance for transportation area equal an average daily attendance for the preceding year of fifty-three?'' Title 70 O.S. 3-104 [70-3-104] (1972) provides in part as follows: "The control of the State Department of Education and the supervision of the public school system of Oklahoma shall be invested in the State Board of Education and, subject to limitations otherwise provided by law, the State Board of Education shall: . . . make rules and regulations for the classification, inspection, supervision and accrediting of all public nursery, kindergarten, elementary and secondary schools in the State, which classification shall be intended to give official recognition to the various schools in accordance with their standards of excellence and which classification shall be based upon the qualifications of the teacher or teachers, library, physical plant, courses of instruction and other facts usually considered in accrediting schools as may be determined by the State Board of Education. No high school will be denied accreditation on account of its size, whose average daily attendance the previous year was at least fifty-five students in legal average daily attendance. Provided however, a high school otherwise qualified for accreditation which had a legal average daily attendance of at least fifty-three students the previous year may apply for and receive probationary accreditation for a one year period to enable such high school to endeavor to increase its legal average daily attendance to fifty-five students or more; the failure of such high school to increase its legal average daily attendance to at least fifty-five students during such probationary period shall result in loss of its accreditation and no high school shall be entitled to receive such probationary accreditation more often than once in five years. Provided, a high school with not less than forty average daily attendance and serving 110 square miles or more in its transportation area shall be allocated for accrediting purposes only, one additional average daily attendance for each 10 square miles or major fraction thereof so served. Provided, however, that a high school with not less than thirty-eight average daily attendance and serving 110 square miles or more in its transportation area may apply for and receive probationary accreditation for a one year period to enable such high school to endeavor to increase its average daily attendance including the average daily attendance allocated for accrediting purposes as provided for herein to at least fifty-five students; the failure of such highschool to increase its legal average daily attendance to at least fifty-five students during such probationary period shall result in loss of its accreditation and no highschool shall be entitled to receive such probationary accreditation more often than once in five years. Provided further, that the maximum additional allowance for accrediting purposes shall in no case exceed fifteen average daily attendance. " (Emphasis added) The Oklahoma Supreme Court stated in In re Estate of Redwine, Okl., 445 P.2d 275 (1968) at page 277 that: "When the language of a statute is plain and unambiguous, no room for construction exists." The statute in question clearly provides that a highschool with not less than thirty-eight average daily attendance and serving 110 square miles or more in its transportation area may apply for and receive probationary accreditation for a one year period to enable it to endeavor to increase its average daily attendance to fifty-five students. The maximum allowance for transportation area coverage is stipulated to be fifteen and accordingly, a school district with a thirty-eight average daily attendance could not reach the minimum legal average daily attendance unless they actually increased the average daily attendance base of thirty-eight to at least forty. An average daily attendance of fifty-three applies only to that highschool which does not cover a minimum 110 square miles or more but may be placed upon probation for a period of one year to enable said highschool to increase its legal average daily attendance to fifty-five.  Therefore, it is the opinion of the Attorney General that your question be answered as follows: Pursuant to 70 O.S. 3-104 [70-3-104](10) (1972), a school district may be accredited probationally for a period of one year, if, in the preceding year, said school district maintained an average daily attendance of at least thirty-eight students and served a transportation area of 110 square miles or more.  (Larry L. French)